Response to Amendment
	The after-final amendment filed 6/28/2021 has been entered. 

ALLOWANCE
Claim 1 is allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest an augmented lighting system comprising: at least one casing attached to a set of wiring, the at least one casing having a body extending from a first end to a second end and enclosing a space; the body having a first portion with a first diameter and a second portion with a second diameter, the first diameter being greater than the second diameter; a bulb attached to the first end of the body and the second portion of the body and in electrical communication to the set of wiring, the bulb protruding from the second portion of the body; a stopper engaged with the body at the second end opposite the bulb and engaged with the first portion of the body, the stopper having: a first portion with a first diameter; a second portion with a second diameter; a hole extending through the first portion and the second portion and into the space of the at least one casing; wherein the first diameter is less than the second diameter; and wherein the first portion is engaged within the space of the at least one casing at the second end of the body; wherein the space enclosed by the body is positioned between the bulb and the stopper; wherein the body of the casing contributes to the ambiance created by the system as specifically called for in the claimed combinations.
The closest prior art, Chang (US 6,328,593), teaches an augmented lighting system comprising: at least one casing attached to a set of wiring, the at least one casing having a body extending from a first end to a second end and enclosing a space; the body having a first portion 
However, Chang, does not include a hole extending through the first portion and the second portion and into the space of the at least one casing; wherein the first diameter is less than the second diameter; as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Chang reference in the manner required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chuang (US 2002/0109989) and Wei (US 2018/0187843) disclose a similar lighting system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENG SONG/Primary Examiner, Art Unit 2875